Exhibit 99.1 Press release WiLAN and ZTE Corporation Enter Wireless License OTTAWA, Canada – September 21, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that ZTE Corporation (“ZTE”) has entered into a multi-year license agreement with WiLAN covering wireless technologies. “This license renews our former agreement with ZTE signed several years ago,” said Jim Skippen, WiLAN’s President & CEO. “The re-signing of ZTE to our portfolio of wireless patents is further confirmation of the value of our portfolio.” The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
